Citation Nr: 1104728	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, status-post L4-5 
laminectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for allergic 
rhinitis.

3.  Entitlement to service connection for organic obstructive 
sleep apnea.

4.  Entitlement to service connection for pelvic obliquity with 
bilateral painful hips, including as secondary to degenerative 
disc disease of the lumbar spine.

5.  Entitlement to service connection for 1/8 inch right leg 
discrepancy, including as secondary to degenerative disc disease 
of the lumbar spine


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to June 1981, 
November 1990 to March 1991, and from June 1999 to June 2002.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal from November 2004 and December 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

Of particular note, the November 2004 rating decision granted the 
Veteran a 20 percent disability evaluation for her degenerative 
disc disease of the lumbar spine, effective February 1, 2004.  
However, the Veteran continues to express disagreement with the 
assigned disability rating for her lumbar spine disability.  In 
this regard, as a 20 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the Veteran's claims of 
entitlement to service connection for a bilateral hip disability 
and right leg discrepancy.  So, regrettably, these claims are 
being remanded to the RO via the Appeals Management Center (AMC).  
VA will notify her if further action is required on her part.




FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the Veteran's 
degenerative disc disease of the lumbar spine, status-post L4-5 
laminectomy is manifested by subjective complaints of pain, 
productive of limitation of motion, but without demonstration by 
competent clinical evidence of neurological impairment.

2.  Throughout the entire rating period on appeal, the Veteran's 
service-connected allergic rhinitis has been productive of nasal 
passage of less than 50 percent occlusion, or tenderness.

3.  There is no competent medical evidence indicating that the 
Veteran's organic obstructive sleep apnea is causally or 
etiologically related to her active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for 
degenerative disc disease of the lumbar spine, status-post L4-5 
laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5237-5243 (2010).  

2.  The criteria are not met for a compensable rating for 
allergic rhinitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2010).

3.  Organic obstructive sleep apnea was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in March 2004, May 2004, 
June 2004, and October 2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters explained the 
evidence necessary to substantiate the Veteran's claims of 
entitlement to increased disability ratings and service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed her of her and VA's 
respective duties for obtaining evidence. 

In addition, the October 2008 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decisions that were the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication and the appellant's claims were 
readjudicated thereafter.  As such, the appellant has not been 
prejudiced and there was no defect with respect to timing of the 
VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of her 
claims.  The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with her claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, the veteran is 
appealing the rating for an already established service-connected 
condition, his present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes that staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Analysis

Degenerative Disc Disease of the Lumbar Spine

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 through 5243).  As of September 26, 2003, all diseases 
and injuries of the spine other than intervertebral disc syndrome 
are to be evaluated under the general rating formula.  
Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be rated either under the general rating formula or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010)).  

According to the general rating formula, a 10 percent evaluation 
is to be assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is to be assigned for unfavorable ankylosis of 
the entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) 
(Aug. 27, 2003).  

Any associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, are to be 
evaluated separately under an appropriate DC.  68 Fed. Reg. 
51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of 
record against an evaluation in excess of 20 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome because the Veteran has not 
experienced any incapacitating episodes.  Indeed, the record does 
not demonstrate any incapacitating episodes requiring bed rest by 
a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against 
an evaluation in excess of 20 percent for the disability at issue 
based on the general rating formula for disease or injury of the 
spine.  Indeed, the Veteran's degenerative disc disease of the 
lumbar spine, status-post L4-5 laminectomy was productive of no 
worse than forward flexion to 65 degrees at her April 2010 VA 
examination; extension was to 20 degrees and lateral rotation and 
flexion were to 20 degrees.  At her February 2005 VA examination, 
she had forward flexion to 50 degrees, with extension to 10 
degrees and lateral flexion and rotation to 30 degrees, 
bilaterally.  Likewise, there was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, and the 
Board does not find that the Veteran's complaints of pain upon 
motion is equivalent to severe limitation of motion of the 
thoracic spine or ankylosis.  Thus, applying the facts to the 
criteria set forth above, the Veteran remains entitled to no more 
than a 20 percent evaluation for her service-connected 
degenerative disc disease of the lumbar spine, status-post L4-5 
laminectomy under the General Rating Formula for Diseases and 
Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the Veteran's VA examination reports indicated that she 
had pain upon range of motion testing, but that there was no 
evidence of incoordination, weakness, or fatigability.  The 
Veteran has normal deep tendon reflexes bilaterally throughout 
the rating periods on appeal.  And, to the extent that the 
Veteran claims that her pain upon motion is the equivalent of 
limited motion, the Board finds that the Veteran's subjective 
complaints of pain have been contemplated in the current rating 
assignment, as the Veteran's current rating is based on her 
objectively demonstrated reduced motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence 
reveals a disability picture most approximating a 20 percent 
evaluation, but no higher, even with consideration of whether 
there was additional functional impairment due to DeLuca factors.  
Thus, based on the analysis of those criteria set forth above, 
the Veteran remains entitled to no more than a 20 percent 
evaluation for the orthopedic manifestations of her service-
connected degenerative disc disease of the lumbar spine, status-
post L4-5 laminectomy.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluation at 
each of her VA examinations is negative, and does not allow for a 
finding of neurologic manifestations of the Veteran's service-
connected degenerative disc disease of the lumbar spine, status-
post L4-5 laminectomy.  Thus, she is not entitled to a separate, 
compensable rating under Diagnostic Code 8520, 8521, 8524, 8525, 
or 8526 for the neurologic manifestations of the disability at 
issue.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board does not have to refer this case 
to the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Allergic Rhinitis

The Veteran presently has a noncompensable (i.e., 0 percent) 
initial rating for her allergic rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  According to this code, the minimum 
compensable rating of 10 percent is warranted for allergic 
rhinitis without polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent disability evaluation 
requires polyps.  See 38 C.F.R. §  4.97, Diagnostic Code 6522.

Upon reviewing these rating criteria in relation to the evidence 
for consideration, the Board finds that the Veteran's disability 
picture is most consistent with her current noncompensable rating 
and his claim for a higher rating must be denied.  The objective 
clinical evidence of record does not show that she experiences at 
least at least 50 percent obstruction of either nasal passage or 
nasal polyps.  Indeed, the medical evidence of record indicates 
that the Veteran's allergic rhinitis causes 10 percent occlusion 
of the right nasal passage and 20 percent occlusion of the left 
nasal passage, and that she does not require any medication for 
her symptoms as of the April 2010 VA examination.  The Board 
acknowledges that the April 2010 and September 2004 VA examiners 
stated that the Veteran's allergic rhinitis causes symptoms such 
as runny nose and sneezing, but points out that the Veteran 
denied nasal congestion, purulent discharge, and dyspnea.  In 
addition, there was no tenderness to palpation of the face or 
evidence of a deviated septum.  Therefore, her symptomatology 
specifically attributable to the allergic rhinitis most closely 
fits within the criteria for the currently assigned 
noncompensable disability evaluation.

The Board has also considered whether the Veteran is entitled to 
an increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
finds that there has been no showing by the Veteran that her 
allergic rhinitis, standing alone, resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
normal rating schedule standards.  Accordingly, the Board finds 
that this case does not warrant referral to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board has reviewed the evidence for the entire period 
involved in this claim, and finds that there is no period during 
which the disorder met the criteria for a compensable rating.

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, such as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim of 
entitlement to service connection for organic obstructive sleep 
apnea.   38 C.F.R. § 3.102.  

The Veteran alleges that her sleep apnea is causally related to 
her service.  In this regard, the Board acknowledges that the 
Veteran was treated for insomnia in 2001, but that additional 
service treatment records do not show treatment for sleep apnea; 
her service examination reports were normal and her insomnia was 
determined to be stress- related and acute.  See 38 C.F.R. 
§ 3.303(a).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (noting that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between such Veteran's service and the disability).

More significantly, the Veteran was afforded a VA examination in 
June 2010, which noted that the Veteran was not diagnosed with 
sleep apnea until 2007.  The Veteran reported that her symptoms 
first began in 1999, but that she did not seek treatment until 
after her service.  However, she denied a history of orthopnea, 
paroxysmal nocturnal dyspnea, and pulmonary symptoms.  The VA 
examiner concluded that the Veteran's sleep apnea was not related 
to her active military service, and further indicated that the 
Veteran's sleep apnea was unrelated to her treatment for insomnia 
in service.  Thus, there currently is no persuasive medical nexus 
evidence of record indicating the Veteran's organic obstructive 
sleep apnea is a result of her service in the military.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in 
evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

The Board finds that the June 2010 VA examination must be given 
great probative weight because the opinion was based on a review 
of the entire record and full examination, as well as accompanied 
by an explanation of the rationale.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status generally do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In some circumstances, a layperson could offer an 
opinion concerning etiology.  See generally, Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    The Board finds, 
however, that the disorder at issue is medically complex enough 
that it does, in fact, require medical expertise to determine 
etiology.  Although the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.

As there is a preponderance of evidence against her claim of 
entitlement to service connection for organic obstructive sleep 
apnea, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).





ORDER

An evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine, status-post L4-5 laminectomy, is 
denied.

The claim for a compensable disability rating for allergic 
rhinitis is denied.

The claim for service connection for organic obstructive sleep 
apnea is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded a VA 
examination regarding her claims of entitlement to service 
connection for her bilateral hip disability (claimed as pelvic 
obliquity with bilateral painful hips) and right leg discrepancy, 
in order to determine whether these claimed disabilities are 
related to her military service, including her service-connected 
degenerative disc disease of the lumbar spine.   The Veteran 
contends that, even absent an acute event or injury during 
service, her service resulted in her current hip and right leg 
disabilities.  The Veteran also contends that VA and private 
medical records indicate continuity of symptomatology in the 
years following active service.  The Board notes that the medical 
evidence is unclear whether the Veteran's claimed hip and right 
leg disabilities are related causally or etiologically to active 
service, including her service-connected lumbar spine disability.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of her bilateral hip disability and 
right leg discrepancy, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that her bilateral hip disability and right 
leg discrepancy are related to her service in 
the military, including her service-connected 
degenerative disc disease of the lumbar 
spine.  To assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's available 
service medical records, and pertinent post-
service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take into 
consideration the Veteran's medical, 
occupational, and recreational history prior 
to, during, and since her military service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the claims of entitlement to 
service connection for bilateral hip 
disability and right leg discrepancy, 
including as secondary to her service-
connected degenerative disc disease of the 
lumbar spine.  If the benefits sought remain 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


